                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

                                     Court Minutes

DATE:      June 5, 2019
JUDGE:     Pamela Pepper
CASE NO:   2009-cv-1033
CASE NAME: Robert Lee Stinson v. City of Milwaukee, et al.
NATURE OF HEARING:        Status Conference
APPEARANCES:              Heather Lewis Donnell – Attorney for the plaintiff
                          Gayle Horn – Attorney for the plaintiff
                          Jason Franckowiak – Attorney for Dr. Johnson
                          Ellison Hitt – Attorney for Dr. Rawson
                          Jan Smokowicz – Attorney for the City of Milwaukee and James
                          Gauger
COURTROOM DEPUTY:         Kristine Wrobel
TIME:                     3:57 p.m. – 4:33 p.m.
HEARING:                  Final pretrial conference set for June 11, 2019 at 3:00 p.m.
                 AUDIO OF THIS HEARING AT DKT. NO. 316
       The court noted that it had converted this hearing from a final pretrial
conference to a status conference because after reviewing the final pretrial
report the parties had filed in January 2019, the court had realized that the
parties’ submissions had been rendered unhelpful by the passage of time and
the court’s rulings on the Daubert motions and motions in limine. Those
rulings had impacted the witness lists, exhibit lists and deposition
designations. The court further noted that it needed a summary of the case to
read to the venire (as of January, the parties had not been able to agree on
such a summary) and a proposed statement of issues (the parties hadn’t been
able to agree on that, either). The court asked the parties how they planned to
present defendant Johnson’s video testimony at the trial; it wanted the parties
to think through editing the video, coming to an agreement on the version they
will show to the jury and how they want to handle objections.
      Counsel for the plaintiff indicated that she would work with counsel for
the defendants to submit new witness and exhibit lists, and to try to agree on a
statement for the jury. Counsel hoped to submit those documents by Monday.
Counsel proposed that that the parties work together on revising the deposition
designations, and indicated that they already were working together on trying
to come up with an agreed version of defendant Johnson’s video testimony.
     Defense counsel all agreed to work toward updated submissions on
Monday (though the defendants did not believe their witness lists would
change).




                                           1

        Case 2:09-cv-01033-PP Filed 06/05/19 Page 1 of 2 Document 329
      Counsel for the plaintiff reported that the parties disputed who should
maintain custody until the trial of the overlays that had been found in
defendant Johnson’s possession. The plaintiff objected to counsel for defendant
Johnson holding the overlays, indicating that they were the plaintiff’s exhibits
and noting that the overlays already had gone missing once.
      Counsel for defendant Johnson told the court that he was not insisting
on keeping the overlays and that he did not object to the court maintaining
possession of them until the trial, but objected to the plaintiff maintaining
custody of them.
       Counsel for defendant Rawson did not have a position on where the
overlays should reside pending trial. When the court indicated a reluctant
willingness to take custody of them and expressed concern about how to
ensure that the parties would not later question whether something had
happened to them while in the court’s custody, counsel suggested that the
court tape up the manila folder containing the overlays and have counsel for
each party sign the sealed envelope.
       The court expressed disappointment that the issue with the overlays had
come to the point where the parties were asking the court to maintain them
until the trial. The court pointed out that every lawyer in the courtroom was an
officer of the court with the obligation to act ethically. The court—again
reluctantly—agreed to maintain custody of the overlays until the trial. The
court sealed the manila envelope with three strips of tape and each of the
attorneys present in the courtroom signed and dated the envelope.
      The court scheduled a final pretrial conference for June 11, 2019 at 3:00
p.m. in Room 222. The court indicated the parties should be prepared to
discuss the timing for each day of the trial, courtroom set-up, where to have
the witnesses during the trial, the number of witnesses, whether any witnesses
would need to be called out of turn, and other housekeeping issues.




                                       2

        Case 2:09-cv-01033-PP Filed 06/05/19 Page 2 of 2 Document 329
